Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed December 01, 2022 in response to the Office Action of June 03, 2022 is acknowledged and has been entered.  Claims 2, 9-30, 33, 35 and 37 have been cancelled.  Claim 1 has been amended.  
2.	Claims 1, 3, 4, 7, 8, 31, 32, 34 and 36 are currently under consideration.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 1, 3, 4, 7, 8, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050994 A1 (Yelensky et al. March 14, 2019), “Yelensky” essentially for the reasons of record.
	Yelensky teaches a method for identifying T-cells that are antigen-specific for at least one neoantigen that is likely to be presented on surfaces of tumor cells of a subject. Peptide sequences of tumor neoantigens are obtained by sequencing the tumor cells of the subject. The peptide sequences are input into a machine-learned presentation model to generate presentation likelihoods for the tumor neoantigens, each presentation likelihood representing the likelihood that a neoantigen is presented by an MHC allele on the surfaces of the tumor cells of the subject. A subset of the neoantigens is selected based on the presentation likelihoods. T-cells that are antigen-specific for at least one of the neoantigens in the subset are identified. These T-cells can be expanded for use in T-cell therapy. TCRs of these identified T-cells can also be sequenced and cloned into new T-cells for use in T-cell therapy.  See abstract.
	Yelensky teaches identifying neoantigens and neoantigen specific T-cells. Yelensky teaches for T-cell therapy, the neoantigen-specific T-cells undergo expansion and/or new neoantigen-specific T-cells are genetically engineered. Yelensky teaches to genetically engineer new neoantigen-specific T-cells for T-cell therapy, the TCRs of the neoantigen-specific T-cells that were identified in vivo are sequenced. Next, these TCR sequences are cloned into an expression vector. The expression vector is then transfected into new T-cells. The transfected T-cells are expanded and the expanded T-cells are infused into the patient. See Example 10, ¶¶ 0534, 0607-0611 and Figure 29.
	Yelensky teaches isolating the neoantigen specific TCRs from the same patient.  See Fig. 29.
	Yelensky teaches patients can present at least three neoantigens.  See Example 7B and Fig. 13B. 
	 Yelensky teaches that the T cell therapy followed by vaccine therapy promotes persistence of the therapeutic T cells.  See p. 135-[00613].
	Yelensky teaches isolation and sequencing of TCRs of neoantigen specific T-cells.  See pp. 116-117, Example 11, Figures 21 and 24 and Supplementary Table 6. 
	Yelensky teaches identification neoantigens to various MHC alleles. See ¶¶ 0179-0186, Example 10 and Tables, 2, 3 and 5.
	Yelensky teaches carrier for the composition comprising serum albumins and albumins as cryopreserving agents.  See ¶¶ 00208 and 0565.
	Yelensky teaches carriers for pharmaceutical compositions, including sodium chloride and potassium chloride solutions, which are crystalloid solutions.  See ¶¶ 0223.
	Although Yelensky does not explicitly teach combining a first NeoTCR cell population comprising a first patient-derived exogenous NeoTCR that binds a first neoantigen, and a second NeoTCR cell population comprising a second patient-derived NeoTCR that binds a second neoantigen; wherein the first and second NeoTCR are different or combining this with a different third NeoTCR cell population, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yelensky to identify thee or more NeoTCR cell populations to different neoantigens comprising exogenous NeoTCRs, such as those described by Yelensky, and combine the three or more NeoTCR cell populations to the different neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment.  The combination of the thee or more NeoTCR cell populations to the different neoantigens would have reduced the number of treatment steps, thus providing additional motivation for the combined treatment. 

	4.	Claim 1, 3, 4, 7, 8, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140278 A1 (Bleakley et al. July 18, 2019, filed Jan. 11, 2019), “Bleakley” essentially for the reasons of record.
	Bleakley teaches patient T cell receptors for targeting the neoantigen fusion protein Core Binding Factor, -subunit: Myosin Heavy Chain 11(CBF:MYH11) antigen for the treatment of acute myeloid leukemia (AML). Bleakley teaches transducing T-cells with the T-cell receptors.  See abstract, p. 26-4th paragraph to p. 58, Examples 5-8, and claims 1-110.
Bleakley teaches six T cell clones that recognize the HLA-B*40:01 specific epitope REEMEVEHEL (SEQ ID NO: 2). See Example 7 and Table 5. 
	Bleakley teaches isolating T cell receptors expressed by T-cells from patients that recognize the HLA-B*40:01 specific epitope REEMEVEHEL (SEQ ID NO: 2) that recognize and kill acute myeloid leukemia (AML) cells.   See Examples 1-7 and Tables 3-5. 
Bleakley teaches generating T-cells expressing the exogenous TCRs specific to SEQ ID NO: 2. See Example 7 and Figure 9.
Bleakley teaches four T cell clones that recognize the HLA-A*02:01 specific epitope (Q)LLAVTVHEL (SEQ ID NO: 1). See Example 8, Table 9, and Figure 10. 
Bleakley teaches a third epitope EEMEVEHEL (SEQ ID NO: 3) was recognized by clone D7.C24, which also recognizes SEQ ID NO: 2. See p. 94-2nd paragraph and Figure 10C.
Bleakley teaches neoTCRs can bind a CBF:MYH11-HLA complex wherein the HLA comprises HLA-A*02:0l; HLA-A*03:0l; HLA-A*11:0l; HLA-B*40:0l; HLA-B*44:02; HLA-B*40:02; or HLA-B*44:03. See p. 27-2nd paragraph and claims 34, 35, 95 and 96. 
Bleakley teaches that the cells of the invention may be combined together for therapeutic treatments.  See p. 59-last paragraph and p. 45-2nd paragraph. 
Regarding wherein the NeoTCRs are derived from the same patient, product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).  The source of the broadly claimed NeoTCRs, i.e. from the same patient, does not limit the structure of the NeoTCRs
	 Bleakley teaches that inclusion of CD4+ T cells in an immunotherapy cell product can augment persistence of cytotoxic CD8+ T cells.  See p. 39-2nd paragraph. 
Bleakley teaches a T-cell clone specific for the RUNX1:RUNX1T1 neoantigen peptide.  See p. 7-3rd paragraph, p. 8-2nd paragraph, Example 8, Figure 1 and Figure 10B.
	Bleakley teaches that the pharmaceutical compositions can comprised saline or dextrose (crystalloid solutions) or serum albumin. See p. 62-4th paragraph.
	Bleakley teaches that the compositions of the invention can be administered in a manner and dose appropriate to the patient’s condition and health. See p. 62-last paragraph.
	Although Bleakley does not explicitly teach combining a first NeoTCR cell population comprising a first patient-derived exogenous NeoTCR that binds a first neoantigen, and a second NeoTCR cell population comprising a second patient-derived NeoTCR that binds a second neoantigen; wherein the first and second NeoTCR are different or combining this with a different third NeoTCR cell population, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bleakley and administer combinations of transgenic T-cells expressing the various TCRs to the various CBF:MYH11 neoantigen epitopes and/or RUNX1:RUNX1T1 neoantigen peptide taught by Bleakley because Bleakley teaches combinations for treatment and that the compositions of the invention can be administered in a manner and dose appropriate to the patient’s condition and health.  One would have been motivated to target the different CBF:MYH11 and/or RUNX1:RUNX1T1 neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment.  The combination of the two or more NeoTCR cell populations to the different neoantigens would have reduced the number of treatment steps, thus providing additional motivation for the combined treatment.

5. 	Claims 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050994 A1 (Yelensky et al. March 14, 2019), “ Yelensky” as applied to claims 1, 3, 4, 7, 8, and 36 above, and further in view of WO 2019/084552 (Roth et al. May 2, 2019), “Roth” for the reasons of record.
Yelensky teaches as set forth above, but does not teach wherein the NeoTCRs are integrated into an endogenous TRAC or TRBC locus.
Roth teaches that development of entirely new types of receptors is time consuming, expensive, and fails to take advantage of the fact that, through development of the endogenous T cell repertoire, the body naturally produces TCRs that bind almost any possible antigenic target. The ability to obtain human T cells and replace their endogenous TCR with a TCR having a desired antigen specificity could be transformative in the development and application of adoptive T cell therapies.  See ¶ 0002.
	Roth teaches methods of inserting heterologous TCRs into an endogenous TRAC or TRBC locus.  See abstract, Figures 1-3, and claims 1-74.
	Roth teaches inserting a heterologous NeoTCR specific for a NY-ESO-1 melanoma neoantigen into the endogenous TRAC or TRBC locus. See Examples-pp. 36-44.
	Roth teaches that both the TCR- and TCR-β chains can be knocked in simultaneously in a single multiplexed round of editing (Figure 2). This is similar to the targeting strategy in Figure la and Figure 1b, except that at both the TCR- and TCR-β constant loci, only the variable regions of the desired antigen specific TCR are inserted. This has the benefit of both reducing the total size of the insertions (from one 1.5 kbp insertion to two 500 bp insertions), but also means that any T cell expressing both chains of the desired antigen specific TCR will have both its previously recombined endogenous TCR- and TCR-β chains knocked out, preventing the potentially undesirable pairing of an inserted antigen specific TCR- chain with an endogenous TCR-β chain for example. See ¶ 0002.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yelensky and Roth and use the methods of Roth to integrate NeoTCR of Yelensky and Roth into an endogenous TRAC or TRBC locus to make T-cells that are specific for the targeted neoantigens because Roth teaches the advantages of inserting the Neo-TCR into an endogenous TRAC or TRBC locus.  One of skill in the art would have been motivated to insert the Neo-TCR into an endogenous TRAC or TRBC locus because, as taught by Roth, it is more efficient than engineering completely novel neoantigen receptors and eliminates the endogenous TCRs that may interfere with the activity and function of the inserted Neo-TCR. 

6. 	Claims 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140278 A1 (Bleakley et al. July 18, 2019, filed Jan. 11, 2019), “Bleakley”, as applied to claims 1, 3, 4, 7, 8, and 36 above, and further in view of WO 2019/084552 (Roth et al. May 2, 2019), “Roth” for the reasons of record.
Bleakley teaches as set forth above, but does not teach wherein the NeoTCRs are integrated into an endogenous TRAC or TRBC locus.
Roth teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bleakley and Roth and use the methods of Roth to integrate NeoTCR of Bleakley and Roth into an endogenous TRAC or TRBC locus to make T-cells that are specific for the targeted neoantigens because Roth teaches the advantages of inserting the Neo-TCR into an endogenous TRAC or TRBC locus.  One of skill in the art would have been motivated to insert the Neo-TCR into an endogenous TRAC or TRBC locus because, as taught by Roth,  it is more efficient than engineering completely novel neoantigen receptors and eliminates the endogenous TCRs that may interfere with the activity and function of the inserted Neo-TCR. 

 Response to Arguments
	7.	Applicant argues that “An obviousness determination generally requires a finding that all claimed limitations are disclosed in the prior art and that a person of ordinary skill in the art would have been motivated to combine or modify the teachings in the prior art and would have had a reasonable of success in doing so.” Univ. of Strathclyde v. Clear-Vu Lighting LLC, 17 F.4th 155, 160 (Fed. Cir. 2021), citation omitted, emphasis added. Moreover, results of an unexpected nature are relevant to the obviousness inquiry because “[u]nexpected results are useful to show the improved properties provided by the claimed compositions are much greater than would have been predicted.” Id. (quoting Leo Pharm. Prods., Ltd., 726 F.3d 1346, 1358 (Fed. Circ. 2013)).
Applicant argues that solely to advance prosecution and not in acquiescence to the Examiner’s arguments, independent claim 1 has been amended to clarify that the NeoTCRs are derived from the same patient and that the NeoTCR cell populations are capable of persisting in a tumor. None of the cited references, alone or in combination, teach or suggest all the claimed limitations. Applicant submits that neither Yelensky nor Bleakley teach or suggest compositions comprising three NeoTCR populations wherein the NeoTCRs are derived from the same patient and have increased persistence in a tumor, as claimed. Rather, as acknowledged by the Examiner, Yelensky and Bleakley are completely silent regarding compositions comprising multiple cell types (e.g., the claimed three NeoTCR population), let alone having increased persistence.

Applicant’s arguments have been considered, but have not been found been found persuasive.  Regarding, the newly added limitations Yelensky teaches isolating the neoantigen specific TCRs from the same patient. See Fig. 29. Yelensky teaches patients can present at least three neoantigens.  See Example 7B and Fig. 13B.  Yelensky teaches that the T cell therapy followed by vaccine therapy promotes persistence of the therapeutic T cells.  See p. 135-[00613]. Bleakley teaches that inclusion of CD4+ T cells in an immunotherapy cell product can augment persistence of cytotoxic CD8+ T cells.  See p. 39-2nd paragraph.  Since the neoantigen specific TCRs are directed to tumor antigens, they would be capable of persisting in a tumor for some period of time.  Additionally, regarding wherein the NeoTCRs are derived from the same patient, product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).  The source of the broadly claimed NeoTCRs, i.e. from the same patient, does not limit the structure of the NeoTCRs.   
Regarding Yelensky, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yelensky to identify thee or more NeoTCR cell populations to different neoantigens comprising exogenous NeoTCRs, such as those described by Yelensky, and combine the three or more NeoTCR cell populations to the different neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment for the reasons of record. 
Regarding Bleakley, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bleakley and administer combinations of transgenic T-cells expressing the various TCRs to the various CBF:MYH11 neoantigen epitopes and/or RUNX1:RUNX1T1 neoantigen peptide taught by Bleakley because Bleakley teaches combinations for treatment and that the compositions of the invention can be administered in a manner and dose appropriate to the patient’s condition and health.  One would have been motivated to target the different CBF:MYH11 and/or RUNX1:RUNX1T1 neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment for the reasons of record.

	Applicant argues that in addition, Applicant respectfully submits that the claimed subject matter has unexpected effects (e.g., persistence in a tumor) that are not disclosed or suggested in any of the cited references. In the Office Action, the Examiner recognizes that the instant application presents evidence of unexpected results for several combinations of NeoTCRs, but contends that such evidence is not commensurate to the broader genera of any patient-derived NeoTCR populations. See Office Action at 8-9. Applicant respectfully disagrees. Inventors of the present application recently published the results of a first-in-human phase 1 clinical trial to validate the feasibility and safety of the composition comprising combinations of NeoTCRs. See Foy et al., Nature https://doi.org/10.1038/s41586-022-05531-1 (2022) (hereinafter “Foy”, a copy of which is attached herein as Appendix A). Specifically, a cohort of cancer patients was selected and each patient received an infusion of three distinct cells comprising a NeoTCR, as claimed. Importantly, each patient received a unique set of NeoTCR Cells. In order to determine the effectiveness of the therapy, among other data, sequence quantification of the TCR complementary-determining region 3 (CDR3) was performed on tumor biopsies before and after infusion. As seen in Figure 4B and Extended Data Figure 7B of Foy, that the claimed combination compositions exhibited significant increased engraftment as well as an increased persistence at the tumor site. Thus, one skilled in the art would recognize that the triple combination approach employing the claimed compositions exhibited superior and unexpected properties compared to the cited art.
	Applicant argues that in view of the foregoing, neither Yelensky nor Bleakley, alone or in combination, can render the claims obvious. Applicant respectfully submits that Roth does not remedy the deficiencies of Yelensky or Bleakley. Accordingly, Applicant requests withdrawal of the instant rejections.
	Applicant’s arguments have been considered, but have not been found persuasive.  Foy teaches that for patient treatment three dose levels of neo-TCR transgenic T cells (4×108 (dose level 1), 1.3×109 (dose 244  level 2), or 4×109 (dose level 3)).  See p. 11-lines 243-244.  Foy teaches that nine patients received cell products with three neoTCRs, three with two neoTCRs, and four with one neoTCR each.  See p. 11-lines 247-248.  Regarding Figure 4b and Extended Data Figure 7b, Foy teaches:
The genetically introduced neoTCRs frequently were among the top represented TCR CDR3 sequences in these biopsies, with 12 of the infused neoTCR sequences being among the top 4%  CDR3 sequences found in post-infusion biopsies, six of which were from patients at dose level 3.  
See p. 14-lines 336-338.
Foy is not sufficient to demonstrate the unexpected properties of the claimed composition compared to the prior art because Foy does not show that the cells with three neoTCRs are the top represented TCRs or that their representation is better than the cells with one or two neoTCRs.  Foy does not separate out which of the tope 12 neoTCRs were cells with one, two, or three neoTCRs.  Foy also does not demonstrate that the persistence of the cells with three neoTCRs is independent of the neoTCR structure in the cells and only dependent on the number of neoTCRs in the cells.  To show nonobviousness of an invention by reliance on an unexpected property, the evidence should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b) and Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).   The asserted evidence did not clearly establish the unexpected properties of the claimed composition because it did not establish that  the persistence of the cells with three neoTCRs was greater than the cells with one or two neoTCRs and that number of neoTCRs is the critical factor for any difference in persistence of the cells with three neoTCRs.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  Thus, the rejections are maintained for the reasons previously set forth and above. 
New Grounds of Rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 3, 4, 7, 8, 31, 32, 34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly added limitation to claim 1, “wherein the first, second, and third NeoTCR cell populations are capable of persisting in a tumor,” has no clear support in the specification and claims as filed. 
Applicant argues that support can be found at page 10, line 31; page 49, lines 21-26; page 101, lines 16- 29; and Example 8.  A review of the cited support reveals support for increased cell persistence in modified cells targeting tumor antigens (page 10, line 31); prolonged persistence of ‘younger’ T cells comprising a NeoTCR (page 49, lines 21-26); and persistence of the NeoTCR cells in patients for various time frames (page 101, lines 16- 29; and Example 8).   However, although the specification teaches general persistence of the NeoTCR cells, none of the cited support teaches “wherein the first, second, and third NeoTCR cell populations are capable of persisting in a tumor.”   The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II) and In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”) Thus,  the limitation of “wherein the first, second, and third NeoTCR cell populations are capable of persisting in a tumor,”  is new matter because it is not supported by the as-filed disclosure.

Conclusion
9.	All other objections and rejections recited in the Office Action of June 03, 2022 are withdrawn in view of Applicant’s amendments and arguments.
10.	No claims allowed.
11.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642